Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 8, 2019

                                      No. 04-19-00042-CR

                                       Laura BRISENO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2622
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER
        On June 27, 2019, the appellant filed a motion requesting us to abate the appeal until the
appellate record is adequately supplemented. The appellant states she timely requested findings
of fact and conclusions of law after the trial court denied her motion to suppress, but the trial
court has not filed the requested findings and conclusions. See State v. Cullen, 195 S.W.3d 696,
699 (Tex. 2006) (requiring findings and conclusions to be recorded). The clerk’s record also
does not include a copy of the written motion to suppress or an order denying the motion to
suppress.

        We GRANT appellant’s motion, abate the appeal, and remand the cause to the trial court.
We ORDER the trial court to prepare findings of fact and conclusions of law and file them with
the trial court clerk on or before August 7, 2019. We further ORDER the trial court clerk to
prepare and file a supplemental clerk’s record with this court containing the written motion to
suppress, order denying the motion to suppress, and findings of fact and conclusions of law on
or before August 19, 2019.




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court